DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character “3”, separated by a comma and preceding each of reference character “32” and “34” in figures 1 and 5.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because 
The term “comprises” in lines 1 and 3 should read --includes-- to avoid legal phraseology; 
The term “food” in line 6 appears to be a typographical error, and should instead read --foot--.  
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities:
Paragraph 3, line 6, “food” appears to be a typographical error, and should instead read --foot--
Paragraph 17, line 8, “movemen.t” should read --movement.--  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 3, “platform” should read --a platform--
Claim 1, line 9, “liner” should read --linear--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by List (US Patent No. 6,733,428).
Regarding independent claim 1, List discloses an athletic training device, comprising:
a wheeled frame (movable platform or car 12 with wheels 14, axles 17, and brackets 18; see Figs. 1-2), and
platform (top wall 33 of disk assembly 32; Figs. 5-6) rotatably fixed to a top of the wheeled frame (via ball bearing assembly comprising top race 35, bottom race 37, and ball bearings 38, and bottom wall 34);
wherein the wheeled frame comprises a frame body (movable platform 12) having a front end (end positioned away from stationary base 11) and a rear end (end towards stationary base 11);
wherein a front wheel assembly is disposed at the front end of the frame body (two wheels 14, two axles 17, and two brackets 18 positioned at front end of movable platform 12), and a rear wheel assembly is disposed at the rear end of the frame body (two wheels 14, two axles 17, and two brackets 18 positioned at rear end of movable platform 12), the front and rear wheel assemblies being arranged in a manner to constrain a rolling movement of the wheeled frame to a linear for-and-aft movement (see configuration of brackets 18 in Figs. 3-4 and forward/backward movement of movable platform 12 relative to stationary platform 20 in Figs. 7a-14c; Col. 1 lines 14-16, “The invention relates more specifically to an exercise device having a component that is movable back and forth against a yieldable resistant element”); and
wherein the rotatable platform (33) is configured to support a user’s foot during usage of the athletic training device (see Figs. 11A-14C; Col. 4 lines 58-62, “These disk assemblies, which are not intended to be carried in the basic device, are mountable on the tops of the two platforms 12 and 20 to provide rotary platforms for supporting the user's body (hands or feet) for rotational exercises”).

    PNG
    media_image1.png
    273
    521
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    375
    449
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    321
    434
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    189
    366
    media_image4.png
    Greyscale

Regarding claim 6, List further discloses wherein said front wheel assembly and said rear wheel assembly comprise a plurality of wheels (14) connected to said frame body (see Figs. 3-4) in a manner to restrict a rolling movement of the wheeled frame to a linear forward and rearward rolling movement (see configuration of brackets 18 in Figs. 3-4 and forward/backward movement of movable platform 12 relative to stationary platform 20 in Figs. 7a-14c; Col. 1 lines 14-16 cited above).
Regarding claim 7, List further discloses a band attachment point (connector 27) formed on or within said frame body (see Figs. 3-4 and 6), wherein the band attachment point is adapted for attachment of an elastic resistance band (resistance element 13).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-5 are rejected under 35 U.S.C. 103 as being unpatentable over List (US Patent No. 6,733,428) and further in view of Sypniewski (US Patent No. 6,758,483).
List teaches the invention as substantially claimed, see above.
Regarding claims 2-5, List teaches wherein each wheel (14) of the front wheel assembly and the rear wheel assembly is attached to the frame body (12) by individual axles (17) positioned proximately to the front end or the rear end of the frame body via individual brackets (18), wherein the individual axles (17) and brackets (18) are fixed to the front end or the rear end of the frame body to prevent a steering movement of the individual axles relative to the frame body (see configuration of brackets 18 in Figs. 3-4 and forward/backward movement of movable platform 12 relative to stationary platform 20 in Figs. 7a-14c; Col. 1 lines 14-16 cited above), but does not teach wherein the front wheel assembly comprises a front axle attached proximately to said front end of the frame body and a pair of wheels each disposed on opposite ends of the axle (claim 2), wherein said rear wheel assembly comprises a rear axle attached proximately to said rear end of the frame body and a pair of wheels each disposed on opposite ends of said axle (claim 3), wherein said front axle is fixed to said front end of the frame body to prevent a steering movement of the front axle relative to the frame body (claim 4), or wherein said rear axle is fixed to said rear end of the frame body to prevent a steering movement of the rear axle relative to the frame body (claim 5).
Sypniewski teaches an analogous frame body (first panel 12) of an athletic training device (Figs. 1-2) comprising a front wheel assembly positioned proximate a front end of the frame body and a rear wheel assembly positioned proximate a rear end of the frame body (see Fig. 2), wherein the front wheel assembly comprises a front axle (20) attached proximately to the front end of the frame body (see Fig. 2, via middle bracket) and a pair of wheels (18) each disposed on opposite ends of the axle (see Fig. 2), wherein the rear wheel assembly comprises a rear axle (20) attached proximately to the rear end of the frame body (see Fig. 2, via middle bracket) and a pair of wheels (18) each disposed on opposite ends of the axle (see Fig. 2), wherein the front axle is fixed to the front end of the frame body to prevent a steering movement of the front axle relative to the frame body (via middle bracket, Col. 1 line 63 - Col. 2 line 2, “Each of a plurality of wheels 18 is rotatably attached to the bottom side 14 of the first panel 12. The wheels 18 each have a parallel axis of rotation with respect to each other. The plurality of wheels 18 preferably comprises four wheels. Ideally, a pair of parallel-aligned axles 20 is attached to the bottom surface 14. Each of the axles 20 has a pair of wheels 18 rotatably attached thereto”), and wherein the rear axle is fixed to the rear end of the frame body to prevent a steering movement of the rear axle relative to the frame body (via middle bracket, see Fig. 2, Col. 1 line 63 - Col. 2 line 2).

    PNG
    media_image5.png
    385
    400
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    256
    389
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute the individual wheels, axles, and brackets of the front and rear wheel assemblies of List to comprise a front axle with a pair of wheels disposed on opposite ends thereof and rear axle with a pair of wheels disposed on opposite ends thereof, as is similarly taught by Sypniewski, for the purpose of achieving the same predictable results of providing forward and backward rolling movement of the wheeled frame and to reduce the number of parts required to construct the wheeled frame.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited for additional pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHLEEN M FISK/            Examiner, Art Unit 3784                

/GARRETT K ATKINSON/            Primary Examiner, Art Unit 3784